      4:21-cv-01687-RBH           Date Filed 09/03/21         Entry Number 22        Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    Ken Moorehead,                )                  Civil Action No.: 4:21-cv-01687-RBH
                                  )
          Plaintiff,              )
                                  )
    v.                            )                  ORDER
                                  )
    John Doe,                     )
                                  )
          Defendant.              )
    ______________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”)1 of

    United States Magistrate Judge Kaymani D. West, who recommends summarily dismissing

    Plaintiff’s complaint for lack of subject matter jurisdiction and pursuant to Federal Rule of Civil

    Procedure 41(b) for failure to comply with a court order. See ECF No. 20.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

    recommit the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Plaintiff has not filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting

    the Magistrate Judge's recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir.


1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.).
2
          Plaintiff’s objections were due by August 26, 2021. See ECF Nos 20 & 21.
  4:21-cv-01687-RBH           Date Filed 09/03/21        Entry Number 22        Page 2 of 2




1983). The Court reviews only for clear error in the absence of an objection. See Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that "in the absence of a

timely filed objection, a district court need not conduct de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation'" (quoting Fed. R. Civ. P. 72 advisory committee's note)).

        Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No.

20] and DISMISSES Plaintiff’s complaint without prejudice and without issuance and service of

process.



        IT IS SO ORDERED.




Florence, South Carolina                                        s/ R. Bryan Harwell
September 3, 2021                                               R. Bryan Harwell
                                                                Chief United States District Judge




                                                     2
